Case 3:19-cr-00010-MMD-WGC Document 109

oOo CO “TN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 
 
   
 
  

iled 07/02/20 Page 1 of 1

FILED __ RECEIVED
ENTERED SERVED ON
COUNSEL /PARTIES OF RECORD

 

JUL 0 2 2020

IN THE UNITED STATES DISTRICT COURT
CLERK US DiSTRICT COURT

CT OF NBNVIABF NEVADA
cov eee DEPUTY

 

 

 

 

 

 

UNITED STATES OF AMERICA, 3:19-cr-010-MMD-WGC

Plaintiff, ORDER
v.

JEFFREY BOWEN, et. al.,

Defendants.

Neer Nee Neue Serene” Sere” See” Seer” eee” eee” Some”

 

For good cause shown in Mr. Bowen’s unopposed motion for release of passport for use in
obtaining a Nevada Real ID drivers license, the Court grants Mr. Bowen’s motion subject to the
following conditions. First, Mr. Bowen will provide documentation of his Nevada Department of
Motor Vehicles (DMV) appointment prior to obtaining his passport from the United States Pretrial
Services office. Second, Mr. Bowen will return his passport to the United States Pretrial Services
office on the day following his DMV appointment.

IT IS SO ORDERED

DATED: July 2, 2020

WILLIAM G. COBB
UNITED STATES MAGISTRATE JUDGE

 

 
